mmmmmmm




                                                          Miguel A. Gonzalez
                                                              1704600 / Telford
                                                              3899 State Hwy 98
                                                              New Boston, TX 75570
                                           FILED
                                    *N SUPREME COURT
                                         OF TEXAS
December 8, 2015                           _       oniK
                                         DEC 15 2013
Blake AJ Hawthorne, Clerk                HAWTHORNE, ClerK
Supreme Court of Texas             BLAKE nwmn             ^^
P.O.   Box 12248                   By„                    "
Austin, TX 78711

Re:     Cause Number 15-0745 - Petition for Review $155.00
        Filing Fees

Dear Mr.    Hawthorne:

      Today, I received your letter requesting payment of $155.00
for the Petition for Review filing fees. As per your Frequently
asked Questions brochure which you sent me back in October 2015,
and on page 5 titled Supreme Court Filing Fees, the amount indicated
is $145.00. This amount has been requested from my bank and should
be in your possession very shortly if not already. However, I
am requesting an additional $10.00 from the bank to be sent to
you. This amount will be send to you in the form of a cashier's
check and will take about three weeks.         I am afraid that it will
not make it to you before the ten (10) days deadline. Therefore,
I respectfully ask you to be patient as my only way to contact
the bank is through regular mail.

   If you have any questions or concerns, please contact me at
the above address. Thank you for your patience and may God bless
you.

      With kindest regards, I am




                                     very truly yours,